Title: Deposition in Favor of Lieutenant Colonel Richard Varick, 31 October 1780
From: Hamilton, Alexander
To: 


[Preakness, New Jersey, October 31, 1780. “Personally appeared before me John Glover, Brigadier General in the Army of the United States, Alex. Hamilton, Lt. Colonel and Aide De Camp to The Commander in Chief, who being duly sworn, deposeth and saith, that from all the circumstances of the behaviour of Richard Varick, Esqr., on the late occasion of the desertion of Major General Arnold, so far as the said Alex. Hamilton was witness to them, he was fully persauded of the innocence of the said Richard Varick Esqr. in the treasonable proceedings of the said Arnold.…” Document not found.] 
 